DETAILED ACTION
The present Office action is in response to the amendment filed on 5 JULY 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 5, 8, and 12 have been amended. Claims 3, 4, 10, 11, and 15-32 have been cancelled. No new claims have been added. Claims 1, 2, 5-9, and 12-14 are pending and herein examined.

Response to Arguments
Applicant’s arguments, see Remarks, filed 5 JULY 2022, with respect to claims 1 and 8 have been fully considered and are persuasive.  The 35 U.S.C. § 103 rejection of claims 1 and 8 has been withdrawn. 

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: among the most relevant prior-arts of record (Tech G. et al., “MV-HEVC Draft Text 8” (hereinafter “Tech”)), there is no teaching or suggestion for “decoding a first picture in the access unit, the first picture having at least the lowest layer ID in the specified layer IDs [and] wherein outputting the at least one layer of the received one or more layers comprises outputting the layer having the highest layer ID that has been actually received in the access unit” in combination with the rest of the required limitations. The disclosure of Tech discloses the output layer information including an indication of the highest layer ID. See Tech, p. 85. However, as per Applicant’s remarks in the most recent response, the prior-art does not satisfy the first picture having the lowest layer ID and outputting the highest layer ID that’s actually received based on a single output layer list. For these reasons and Applicant’s arguments which have been considered persuasive in light of the claim limitations and as well as the enabling portions of the specification, the claim is held to be allowable.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by the Applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1, 2, 5-9, and 12-14 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677. The examiner can normally be reached Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STUART D BENNETT/Examiner, Art Unit 2481